Exhibit 10.2

FORM OF

RSU AWARD AGREEMENT

Stock Settling RSU Award to Employee/Consultant

Pursuant to the 2019 Omnibus Equity Incentive Plan

Participant:

Address:

Number of RSUs:

Date of Grant:

 

Vesting of RSUs:  

Vesting Date

   Vested%          331⁄3 %         331⁄3 %         331⁄3 %      

 

 

   

Total

     100 % 

 

 

Quanta Services, Inc., a Delaware corporation (the “Company”), hereby grants to
Participant, pursuant to the provisions of the Quanta Services, Inc. 2019
Omnibus Equity Incentive Plan, as amended from time to time in accordance with
its terms (the “Plan”), an award (this “Award”) of the number of restricted
stock units (the “RSUs”) set forth on the Company’s electronic stock plan
administration platform grant summary report for Participant (the “Grant Summary
Report”), effective as of the “Date of Grant” set forth on the Grant Summary
Report (the “Date of Grant”), upon and subject to the terms and conditions set
forth in this RSU Award Agreement (this “Agreement”) and in the Plan, which are
incorporated herein by reference. Unless otherwise defined in this Agreement,
capitalized terms used in this Agreement shall have the meanings assigned to
them in the Plan.

1.    EFFECT OF THE PLAN. The RSUs awarded to Participant are subject to all of
the provisions of the Plan and of this Agreement, together with all rules and
determinations from time to time issued by the Committee and by the Board
pursuant to the Plan. The Company hereby reserves the right to amend, modify,
restate, supplement or terminate the Plan without the consent of Participant, so
long as such amendment, modification, restatement or supplement shall not
materially reduce the rights and benefits available to Participant hereunder,
and this Award shall be subject, without further action by the Company or
Participant, to such amendment, modification, restatement or supplement unless
provided otherwise therein.

2.    GRANT. This Agreement shall evidence Participant’s rights with respect to
the award of RSUs. Participant agrees that the RSUs shall be subject to all of
the terms and conditions set forth in this Agreement and the Plan, including,
but not limited to, the forfeiture conditions set forth in Section 4 of this
Agreement and the satisfaction of the Required Withholding as set forth in
Section 9(a) of this Agreement.



--------------------------------------------------------------------------------

3.    VESTING SCHEDULE; SERVICE REQUIREMENT. Except as provided otherwise in
Section 4 of this Agreement, a portion of the RSUs shall vest during
Participant’s continued service with the Company or an Affiliate (“Continuous
Service”) on each “Vesting Date” set forth on Participant’s Grant Summary Report
(each, a “Vesting Date”) as follows:

(a)    thirty-three and one-third percent (33 1/3%) of the RSUs will vest on the
first Vesting Date;

(b)    an additional thirty-three and one-third percent (33 1/3%) of the RSUs
will vest on the second Vesting Date; and

(c)    the remaining thirty-three and one-third percent (33 1/3%) of the RSUs
will vest on the third Vesting Date.

If an installment of the vesting would result in a fractional vested RSU, such
installment will be rounded to the next higher or lower RSU, except that the
final installment will be for the balance of the RSUs.

4.    CONDITIONS OF FORFEITURE.

(a)    Subject to Section 15(g) of the Plan, upon any termination of
Participant’s Continuous Service (the “Termination Date”) for any or no reason
(other than due to Participant’s death), including but not limited to
Participant’s voluntary resignation or termination by the Company with or
without cause, before all of the RSUs become vested, all unvested RSUs as of the
Termination Date shall, without further action of any kind by the Company or
Participant, be forfeited. Unvested RSUs that are forfeited shall be deemed to
be immediately cancelled without any payment by the Company or action by
Participant. Following such forfeiture, Participant shall have no further rights
with respect to such forfeited RSUs.

(b)    Notwithstanding anything to the contrary in this Agreement, the unvested
RSUs shall become vested (i) on the death of Participant during Participant’s
Continuous Service or (ii) upon the occurrence of a Change in Control during
Participant’s Continuous Service.

5.    SETTLEMENT AND DELIVERY OF COMMON SHARES. Settlement of RSUs shall be made
on the Vesting Date, or, if later, the payment date under the terms of any
deferral arrangement as may be established between the Company and Participant
(in each case subject to an administrative processing window of up to fifteen
(15) days thereafter). Settlement will be made by issuance of Common Shares.
Notwithstanding the foregoing, the Company shall not be obligated to issue any
Common Shares if counsel to the Company determines that such sale or delivery
would violate any applicable law or any rule or regulation of any governmental
authority or any rule or regulation of, or agreement of the Company with, any
securities exchange or association upon which the Common Shares is listed or
quoted. The Company shall in no event be obligated to take any affirmative
action in order to cause the issuance of Common Shares to comply with any such
law, rule, regulation or agreement.

 

   Page 2



--------------------------------------------------------------------------------

6.    NON-TRANSFERABILITY. Participant may not sell, transfer, pledge, exchange,
hypothecate, or otherwise encumber or dispose of any of the RSUs, or any right
or interest therein, by operation of law or otherwise. RSUs are personal to
Participant and are non-assignable and non-transferable other than by will or by
the laws of descent and distribution in the event of death of Participant. Any
transfer in violation of this Section 6 shall be void and of no force or effect.

7.    DIVIDEND AND VOTING RIGHTS. Participant shall have no rights to dividends
or other rights of a stockholder with respect to the RSUs unless and until such
time as the Award has been settled by the issuance of Common Shares to
Participant. Participant shall have the right to receive a cash dividend
equivalent payment with respect to the RSUs for cash dividends payable to
holders of Common Shares as of a record date designated by the Company that is
within the period beginning on the Date of Grant and ending on the date the
Common Shares are issued to Participant in settlement of the RSUs, which
dividend equivalent payment shall be payable to Participant at the same time as,
and only to the same extent that, the RSUs vest and are settled in accordance
with Section 5. In the event of forfeiture of RSUs, Participant shall have no
further rights with respect to such RSUs or any dividend equivalents accrued
with respect to such forfeited RSUs.

8.    CAPITAL ADJUSTMENTS AND CORPORATE EVENTS. If, from time to time during the
term of this Agreement, there is any capital adjustment affecting the
outstanding Common Shares as a class without the Company’s receipt of
consideration, the unvested RSUs shall be adjusted in accordance with the
provisions of Section 12(a) of the Plan.

9.    TAX MATTERS.

(a)    The Company’s obligation to deliver Common Shares to Participant upon the
settlement of such RSUs shall be subject to the satisfaction of any and all
applicable federal, state and local income and/or employment tax withholding
requirements (the “Required Withholding”). At the time of issuance of Common
Shares upon vesting or settlement of RSUs, the Company shall withhold from the
Common Shares that otherwise would have been delivered to Participant an
appropriate number of Common Shares necessary to satisfy Participant’s Required
Withholding, and deliver the remaining Common Shares to Participant. The
distribution of Common Shares described in Section 5 will be net of such Common
Shares that are withheld to satisfy applicable taxes pursuant to this Section 9.
In lieu of withholding Common Shares, the Committee may, in its discretion,
authorize the satisfaction of tax withholding by a cash payment to the Company,
by withholding an appropriate amount of cash from base pay, or by such other
method as the Committee determines may be appropriate to satisfy all obligations
for withholding of such taxes. The obligations of the Company under this Award
will be conditioned on such satisfaction of the Required Withholding.

(b)    Participant acknowledges that the tax consequences associated with this
Award are complex and that the Company has urged Participant to review with
Participant’s own tax advisors the federal, state, and local tax consequences of
this Award. Participant is relying solely on such advisors and not on any
statements or representations of the Company or any of its agents. Participant
understands that Participant (and not the Company) shall be responsible for
Participant’s own tax liability that may arise as a result of the Award.

 

   Page 3



--------------------------------------------------------------------------------

10.    ENTIRE AGREEMENT; GOVERNING LAW. The Plan and this Agreement constitute
the entire agreement of the Company and Participant (collectively, the
“Parties”) with respect to the subject matter hereof and supersede in their
entirety all prior undertakings and agreements of the Parties with respect to
the subject matter hereof. If there is any inconsistency between the provisions
of this Agreement and of the Plan, the provisions of the Plan shall govern.
Nothing in the Plan and this Agreement (except as expressly provided therein or
herein) is intended to confer any rights or remedies on any person other than
the Parties. THE PLAN AND THIS AGREEMENT ARE TO BE CONSTRUED IN ACCORDANCE WITH
AND GOVERNED BY THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT GIVING
EFFECT TO ANY CHOICE-OF-LAW RULE THAT WOULD CAUSE THE APPLICATION OF THE LAWS OF
ANY JURISDICTION OTHER THAN THE INTERNAL LAWS OF THE STATE OF DELAWARE TO THE
RIGHTS AND DUTIES OF THE PARTIES. Should any provision of the Plan or this
Agreement relating to the subject matter hereof be determined by a court of law
to be illegal or unenforceable, such provision shall be enforced to the fullest
extent allowed by law and the other provisions shall nevertheless remain
effective and shall remain enforceable.

11.    INTERPRETIVE MATTERS. Whenever required by the context, pronouns and any
variation thereof shall be deemed to refer to the masculine, feminine, or
neuter, and the singular shall include the plural, and vice versa. The term
“include” or “including” does not denote or imply any limitation. The captions
and headings used in this Agreement are inserted for convenience and shall not
be deemed a part of this Award or this Agreement for construction or
interpretation.

12.    DISPUTE RESOLUTION. The provisions of this Section 12 shall be the
exclusive means of resolving disputes of the Parties (including any other
persons claiming any rights or having any obligations through the Company or
Participant) arising out of or relating to the Plan and this Agreement. The
Parties shall attempt in good faith to resolve any disputes arising out of or
relating to the Plan and this Agreement by negotiation between individuals who
have authority to settle the controversy. Negotiations shall be commenced by
either Party by a written statement of the Party’s position and the name and
title of the individual who will represent the Party. Within thirty (30) days of
the written notification, the Parties shall meet at a mutually acceptable time
and place, and thereafter as often as both parties reasonably deem necessary, to
resolve the dispute. If the dispute has not been resolved by negotiation within
ninety (90) days of the written notification of the dispute, either Party may
file suit and each Party agrees that any suit, action, or proceeding arising out
of or relating to the Plan or this Agreement shall be brought in the United
States District Court for the Southern District of Texas, Houston Division (or
should such court lack jurisdiction to hear such action, suit or proceeding, in
a Texas state court in Harris County, Texas) and that the Parties shall submit
to the jurisdiction of such court. The Parties irrevocably waive, to the fullest
extent permitted by law, any objection a Party may have to the laying of venue
for any such suit, action or proceeding brought in such court. THE PARTIES ALSO
EXPRESSLY WAIVE ANY RIGHT THEY HAVE OR MAY HAVE TO A JURY TRIAL OF ANY SUCH
SUIT, ACTION OR PROCEEDING. If any one or more provisions of this Section 12
shall for any reason be held invalid or unenforceable, it is the specific intent
of the Parties that such provisions shall be modified to the minimum extent
necessary to make it or its application valid and enforceable.

 

   Page 4



--------------------------------------------------------------------------------

13.    RESTRICTIVE COVENANTS. In consideration for the grant of this Award,
Participant hereby agrees to abide by the restrictive covenants set forth in
Section 14 of the Plan.

14.    AMENDMENT; WAIVER. This Agreement may be amended or modified only by
means of a written document or documents signed by the Company and Participant.
Any provision for the benefit of the Company contained in this Agreement may be
waived, either generally or in any particular instance, by the Board or by the
Committee. A waiver on one occasion shall not be deemed to be a waiver of the
same or any other breach on a future occasion.

15.    NOTICE. Any notice or other communication required or permitted hereunder
shall be given in writing and shall be deemed given, effective, and received
upon prepaid delivery in person or by courier or upon the earlier of delivery or
the third business day after deposit in the United States mail if sent by
certified mail, with postage and fees prepaid, and addressed as applicable, if
to the Company, at its corporate headquarters address, Attention: Stock Plan
Administration, and if to Participant, at its address on file with the Company’s
stock plan administration service provider.

16.    CLAWBACK. Participant acknowledges and agrees that any portion of this
Award may be subject to clawback as deemed appropriate by the Board pursuant to
the Plan or the Company’s Clawback Policy. Participant hereby acknowledges and
agrees in writing to the foregoing as a condition to receipt of this Award.

17.    SECTION 409A. The award of RSUs is intended to be (i) exempt from
Section 409A of the Code including, but not limited to, by reason of compliance
with the short-term deferral exemption as specified in Treas. Reg.
§ 1.409A-1(b)(4); or (ii) in compliance with Section 409A, and the provisions of
this Agreement shall be administered, interpreted and construed accordingly.
Notwithstanding anything herein to the contrary, if Participant is a “specified
employee” as such term is defined in Section 409A of the Code, any amounts that
would otherwise be payable hereunder as nonqualified deferred compensation
within the meaning of Section 409A of the Code on account of separation from
service (other than by reason of death) to Participant shall not be payable
before the earlier of (i) the date that is 6 months after the date of
Participant’s separation from service, or (ii) the date that otherwise complies
with the requirements of Section 409A of the Code. To the extent required to
comply with Section 409A of the Code, any amounts that would otherwise be
payable hereunder upon an event described in Section 2(f) of the Plan as
nonqualified deferred compensation within the meaning of Section 409A of the
Code, such event shall not constitute a “Change in Control” under this Agreement
unless and until such event constitutes a change in the ownership or effective
control of the Company or in the ownership of a substantial portion of the
assets of the Company within the meaning of Section 409A(a)(2)(A)(v) of the
Code. The Company makes no commitment or guarantee to Participant that any
federal or state tax treatment shall apply or be available to any person
eligible for benefits under this Agreement.

18.    ACKNOWLEDGMENTS. PARTICIPANT ACKNOWLEDGES AND AGREES THAT (A) THE SHARES
SUBJECT TO THIS RSU AWARD SHALL VEST AND THE FORFEITURE RESTRICTIONS SHALL
LAPSE, IF AT ALL, ONLY DURING THE PERIOD OF PARTICIPANT’S CONTINUOUS SERVICE OR
AS OTHERWISE PROVIDED IN THIS AGREEMENT, AND (B) NOTHING IN THIS AGREEMENT OR
THE PLAN SHALL

 

   Page 5



--------------------------------------------------------------------------------

CONFER UPON PARTICIPANT ANY RIGHT WITH RESPECT TO FUTURE AWARDS OR CONTINUATION
OF PARTICIPANT’S CONTINUOUS SERVICE. Participant acknowledges receipt of an
electronic copy of this Agreement and the Plan and represents that he or she is
familiar with the terms hereof and thereof. Participant has reviewed this
Agreement and the Plan, has had an opportunity to obtain the advice of tax and
legal counsel prior to accepting the Award and becoming bound by this Agreement,
and understands all provisions of this Agreement and the Plan. Participant
agrees that all disputes arising out of or relating to this Agreement and the
Plan shall be resolved in accordance with Section 12 of this Agreement.

 

QUANTA SERVICES, INC. By:  

     

   

Participant acknowledges receipt of an electronic copy of the Plan and the Award
Agreement, represents that he or she has reviewed and is familiar with the terms
and provisions thereof, and hereby accepts the Award subject to all of the terms
and provisions of the Plan and the Award Agreement, agreeing to be
bound thereby.

ACCEPTED:

 

Dated:  

                                                               
                   

     Signed:  

                                                              

         [Participant Name]

Participant acknowledges receipt of an electronic copy of the Plan and the Award
Agreement, represents that he or she has reviewed and is familiar with the terms
and provisions thereof, and hereby rejects the Award.

REJECTED:

 

Dated:  

                                                               
                   

     Signed:  

                                                              

         [Participant Name]

 

   Page 6